—Order, Supreme Court, New York County (Stephen Crane, J.), entered April 28, 1993, which denied plaintiff’s motion for partial summary judgment on the issue of defendants’ liability under Labor Law § 240 (1), unanimously affirmed, without costs.
As noted by the IAS Court, a cause of action under Labor Law § 240 (1) requires a showing not only that the statute was violated but that the violation was a contributing cause of the accident (Zimmer v Chemung County Performing Arts, 65 NY2d 513, 524). The conflicting proof in the record on that aspect of the case must be reached at trial. Concur — Ellerin, J. P., Wallach, Kupferman, Rubin and Tom, JJ.